ACCEPTED
                                                                                           03-15-00229-CV
                                                                                                   6147164
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     7/20/2015 10:32:50 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                         CASE NO. 03-15-00229-CV
               COURT OF APPEALS, THIRD DISTRICT OF TEXAS
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                  _____________________________________________AUSTIN, TEXAS
                                                          7/20/2015 10:32:50 PM
                   AZIZ SHAKARZAHI and ILIA SHAKARZAHI,       JEFFREY D. KYLE
                                                                   Clerk
                                                             Appellants

                                                      v.

RAYMOND MALOOLY, ALAN MALOOLY, MALOOLY CORPORATION,
 PEBBLE HILLS PLAZA, LTD., ASLM, LTD., ASLM II, LTD., JANUARY
        2K, AND FEDERAL ACCEPTANCE CORPORATION,
                                                  Appellees

                  _____________________________________________

         APPELLANTS' FIRST MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANTS' BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

1.      Appellants, Aziz Shakarzahi and Ilia Shakarzahi make this their first request

for an extension of time to file Appellants' Brief in this cause, and would show the

following:

2.      Request for Extension to File Appellants' Brief

        The deadline for filing Appellants' Brief in this cause is July 17, 2015.

Appellants request an extension of time until August 31, 2015 to file their brief.

3.      Appellants request this extension due to the workload of Appellants

attorney. Appellants' attorney needs time to review the Clerk's and Reporter's

Record in this case to prepare and file Appellants' brief. This request for an


Court of Appeals No. 03-15-00229-CV; Shakarzahi v. Malooly, et al       Page 1 of 3
extension of time should be granted so that justice may be done, and because

Appellees will suffer no harm or prejudice by the granting of this request.

4.      Certificate of Conference.                 Appellees do not oppose Appellants request

for an extension of time.

5.      Wherefore, Appellants request an extension of time until August 31, 2015 to

file Appellants' brief and for such other relief to which Appellants are entitled.

Respectfully submitted,

/s/ Norberto Flores

Norberto Flores
Flores Law Firm
P.O. Box 342192
Austin, Texas 78734
SBN No. 07164780
Tel. 512.888.8491
Fax. 888-459-4891
ntexaslaw@outlook.com
Attorney for Appellants




Court of Appeals No. 03-15-00229-CV; Shakarzahi v. Malooly, et al                Page 2 of 3
                                         Certificate of Service

      This document was served according to the Texas Rules of Appellate
Procedure on July 20, 2015.

S. Anthony Safi
Mounce, Green, Myers, Safi, Paxson & Galatzan
P.O. Box 1977
El Paso, Texas 79999-1977
Tel. 915-532-2000
Fax 915-541-1597
safi@mgmsg.com
Attorney for Appellees

/S/ Norberto Flores
_________________________
Norberto Flores
Attorney for Appellants




Court of Appeals No. 03-15-00229-CV; Shakarzahi v. Malooly, et al   Page 3 of 3